Case 2:21-cv-00229-DG-AKT Document 3 Filed 01/15/21 Page 1 of 2 PageID #: 19




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 GUERLAIN G. PAUL, JR.,              :
                                     :    Case No: 2:21-cv-00229
                        Plaintiff,   :
                                     :
           v.                        :
                                     :    NOTICE OF APPEARANCE
 CREDIT ONE BANK, N.A.,              :
                                     :
                        Defendant.   :
                                     :
                                     :
 ----------------------------------X

       PLEASE TAKE NOTICE that the undersigned, Philip A. Goldstein, hereby enters his

appearance as counsel for Defendant Credit One Bank, N.A., and requests that all parties and

interested persons serve copies of any and all papers, notices and correspondence on the

undersigned at the address listed below.

Dated: New York, New York
       January 15, 2021
                                              /s/ Philip A. Goldstein
                                             Philip A. Goldstein
                                             MCGUIREWOODS LLP
                                             1251 Avenue of the Americas, 20th Floor
                                             New York, New York 10020-1104
                                             (212) 548-2167
                                             pagoldstein@mcguirewoods.com

                                             Counsel for Defendant Credit One Bank, N.A.




                                             1
Case 2:21-cv-00229-DG-AKT Document 3 Filed 01/15/21 Page 2 of 2 PageID #: 20




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of January, 2021, I caused a true and correct

copy of the foregoing Notice of Appearance to be duly served upon all parties to this action as

indicated below via electronic mail and Federal Express overnight mail, postage prepaid:

        Guerlain Paul
        172 N. Bayview Avenue
        Freeport, NY 11520
        laneinny73@yahoo.com

        Pro Se Plaintiff


                                                    /s/ Philip A. Goldstein
                                                    Philip A. Goldstein

                                                   Counsel for Defendant Credit One Bank,
                                                   N.A.




140111188_1




                                               2
